Citation Nr: 0827436	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945 and from April 1948 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that he was treated for rheumatoid 
arthritis in service and that he now suffers from residuals 
of this condition (see, e.g., veteran's statement dated in 
February 2005).  Specifically, the veteran is alleging that 
current arthritic symptoms in his shoulders, hands, knees, 
and hips are related to the in-service illness.  

The veteran's service medical records confirmed that he was 
treated for an arthritic condition in May and June 1953.  The 
veteran was provided a VA examination in March 2005 for the 
purpose of determining whether his current symptomatology was 
related to this in-service event.  The report of this 
examination, however, was inadequate and the Board must 
remand for another examination.  

There are several deficiencies in the examination report.  
First, the VA examiner based his opinion on information that 
was either incomplete or not substantiated by the record.  
For example, in determining that the veteran did not have 
rheumatoid arthritis in service, the examining physician 
cited the veteran's sedimentation rates of 10 and 6, which, 
according to the physician "totally negates the diagnosis of 
rheumatoid arthritis at that time."  The veteran's service 
medical records from the U.S. Naval Hospital in Yokosuka, 
Japan, however, showed that in addition to sedimentation 
rates of 10 and 6, the veteran also had sedimentation rates 
of 28 and 13 during his hospitalization.  The VA examiner's 
reliance on sedimentation rates indicates to the Board that 
these laboratory findings are relevant for diagnosing 
rheumatoid arthritis.  A complete examination report, 
therefore, would consider all relevant in-service laboratory 
findings.   

In support of his conclusion, the VA examiner also stated 
that the veteran used no nonsteroidal anti-inflammatory 
drugs.  However, according to a history and physical 
examination report from the Cleveland Clinic in Naples, 
Florida, dated in July 2002, the veteran took Naprosyn for 
joint pain.  Thus, the VA examiner based his opinion at least 
partly on facts contradicted by the veteran's medical 
records.  The examiner did not reconcile these discrepancies.

Second, it is not clear whether the VA examiner reviewed 
relevant portions of the claims file, or whether he merely 
obtained history from the veteran.  For example, the VA 
examiner mentioned several times in the report that the 
veteran had not been told by a physician in service that he 
had rheumatoid arthritis, but rather, only a "corpsman" had 
told him that.  The veteran's medical records, however, did 
include a report of the veteran's admission to the U.S. Naval 
Hospital in May 1953, which included a diagnosis of 
rheumatoid arthritis that was later amended to arthritis NEC 
(not elsewhere classified).  This report had been approved by 
H.R., Chief of Medicine.  The Board is unable to determine 
whether the VA examiner considered this record when stating 
who had told the veteran he had rheumatoid arthritis.  

Third, the VA examination report was inadequate because it 
did not include all pertinent findings necessary to 
adjudicate this claim.  The veteran is claiming that his 
current symptoms in his shoulders, hands, knees, and hips are 
all related to the in-service illness.  The VA examiner, 
however, failed to discuss examination findings pertaining to 
any joints other than the veteran's knees.  Moreover, the VA 
examiner failed to include a diagnosis for the veteran's 
knees or provide any opinion regarding the etiology of his 
knee pain.  The doctor also stated that he would obtain x-
rays of the knee; however, no radiology report or discussion 
of any x-ray findings was in the claims file. 

VA's duty to assist requires providing a medical examination 
or obtaining a medical opinion in certain circumstances when 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A 
(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007), see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the VA 
examination report does not provide the medical evidence 
necessary to decide the claim and the veteran must be 
provided with another examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide a complete list of all 
health care providers who have treated him 
for joint pain and/or arthritis since 
service discharge.  The identified records 
should be obtained.  Negative responses 
should be documented and included in the 
claims file.  

2.  Provide the veteran with another VA 
joints examination for the purpose of 
determining whether any current 
symptomatology in the hands, knees, hips, 
or shoulders are related to the illness 
the veteran was treated for in service in 
May and June 1953.  

All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the veteran's service medical records 
noting diagnoses of "RHEUMATOID 
ARTHRITIS" and "ARTHRITIS NEC," and 
post-service treatment records showing 
treatment for pains in various joints.  
The VA examiner should identify and 
diagnose all current joint disorders.  

The VA examiner must also offer an opinion 
as to whether any current joint disorders 
found on examination are at least likely 
as not (i.e., a 50 percent probability or 
greater) causally or etiologically related 
to the illness for which the veteran was 
treated in May and June 1953 while on 
active military duty.  The examiner should 
discuss the significance of the four (4) 
recorded sedimentation rates.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination. 

3.  Thereafter, the veteran's claim of 
entitlement to rheumatoid arthritis should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

